Exhibit Statement Regarding Computation of per Share Earnings The computation of per share earnings for the years ended December 31, 2008 and 2009 is as follows and includes the effect of warrants issued by Gulfstream International Airlines, Inc. (“GIA”), a subsidiary of the Company: Year ended December 31, 2008 2009 Net loss $ (14,799,000 ) $ (7,551,000 ) Effect of GIA warrants - - Net loss - diluted $ (14,799,000 ) $ (7,551,000 ) Weighted average of shares outstanding - basic and diluted 2,957,000 3,076,000 Loss per common share: Basic $ (5.00 ) $ (2.45 ) Diluted $ (5.00 ) $ (2.45 ) 1 The computation of per share earnings for the years ended December 31, 2008 and 2009 is as follows and includes the effect of warrants issued by Gulfstream International Airlines, Inc. (“GIA”), a subsidiary of the Company: Year Ended December 31, 2008 2009 Net income (loss) $ (14,799,000 ) $ (7,551,000 ) Effect of GIA warrants Net income (loss) — diluted $ (14,799,000 ) $ (7,551,000 ) Weighted average of shares outstanding — basic and diluted 2,957,000 3,076,000 Earnings (loss) per common share: Basic $ (5.00 ) $ (2.45 ) Diluted $ (5.00 ) $ (2.45 ) The effect on net income of the GIA warrants is calculated in accordance with SFAS No.128 “Earnings per Share”, paragraph 62(a) as follows: Year Ended December 31, 2008 2009 Earnings Per Share of GIA: Net income (loss) $ (9,282,000 ) $ (1,440,000 ) Management fees charged by the Parent 97,000 - GIA's portion of consolidated tax benefit (provision) 307,000 485,000 Adjusted net income (8,878,000 ) (955,000 ) Basic weighted average shares 19,575,000 19,575,000 Dilutive effect of warrants 1,958,000 1,958,000 Diluted weighted average shares 21,533,000 21,533,000 Earnings per common share: Basic $ (0.4535 ) $ (0.0488 ) Diluted $ (0.4535 ) $ (0.0488 ) Effect on Net Income (Loss) of GIA Warrants: Proportionate share of GIA income included in basic earnings per share (1) $ (8,878,000 ) $ (955,000 ) Proportionate share of GIA income included in diluted earnings per share (2) (8,878,000 ) (955,000 ) Difference $ - $ - (1) — Calculated as the number of GIA outstanding shares times GIA basic earnings per share (2) — Calculated as the number of GIA outstanding shares times GIA diluted earnings per share 2
